Citation Nr: 0730324	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  05-29 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for acne vulgaris of 
the face and back, asserted as secondary to exposure to 
herbicides.

2.  Entitlement to service connection for peripheral 
neuropathy of the bilateral upper extremities, asserted as 
secondary to exposure to herbicides.

3.  Entitlement to service connection for peripheral 
neuropathy of the bilateral lower extremities, asserted as 
secondary to exposure to herbicides.

4.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 and subsequent rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On a September 2005 VA Form 9, (Appeal to Board of Veterans' 
Appeals), the veteran requested the opportunity to testify at 
a hearing held before a traveling Veterans Law Judge at the 
local VA office.  To date he has not been scheduled for such 
a hearing, and thus this case must be remanded.

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
hearing before a traveling Veterans Law 
Judge following the usual procedures 
under 38 U.S.C.A. § 7107 (West 2002) 
and 38 C.F.R. § 20.707 (2006).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

